              Case 2:18-cr-00759-CJC Document 22 Filedhttp://
                                                       10/24/18      Page 1 of 1 Page ID #:138
                                                             156.131.20.221/cacd/CrimIntakeCal.NSF/1222c8c990b 1 f46...



                                                                    UNITED STATES DISTRICT COURT
                                                                   CENTRAL DISTRICT OF CALIFORNIA

         iJNITED STATES OF AMERICA,                                                     ~   Western Division
                                                                             Plaintiff, ~
                                             vs.                                        ~   Case Number: 2:1 S-MJ-02791-3               Complaint &Warrant
                                                                                        ~   Initial App. Date: 10/24/2018               C~t~y
         Tyler Laube                                                                    ~   Initial App. Time: 2:00 PM




                                                                           Defendant.       Date Filed: 10/20/2018
                                                                                            Violation: 182101,371                       1
                                                                                            CourtSmart/ Reporter:        L5         ~ O {2~        ~ Q7
                                                                                                                                        z
                 PROCEEDINGS HELD BEFORE UNITED STATES                                                         CALENDAR/PROCEEDINGS SHEET
                     MAGISTRATE JiJDGE: Maria A. Aadero                                                         LOCAL/OUT-OF-DISTRICT CASE



                PRESENT:                       Roper, Joe                                                                                     None

                                                 Deputy Clerk                             Assistant U.S. Ano ev                        Interpreter/Language
                       ;INITIAL APPEARANCE NOT HELD -CONTINUED
                       ~efendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                                 preliminary hearing OR l_' removal hearing /Rule 20.
                              efendant states true name ~is as charged ~: is
                            Court ORDERS the caprion of the Indictment/Information be changed to reflect defendant's different true name. Counsel aze directed to
                            file all future documents reflecting the true name as stated on the record.
                       ~Uefendant advised of consequent s offalse statement in financial affidavit. :r' Financial Affidavit ordered SEALED.
                       !+' Attorney: Jerome Hail, Panel            ppointed ~ Prev. Appointed - Poss. Contribution (see separate order)
                                Special appearance by: ~
                              overnment's request foJ detenrion is:        RANTED -' DEMED ~a WITfIDRAWN ~ CONTINUED
                              efendant is ordered: 'Permanently etained -_ Temporarily Detained (see separate order).
                          ' BAIL FIXED AT $ ~                                       (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDTTIONS)
                       !$ Government moves to iJNSEAL Complaint/IndictmenUlnformation/Entire Case: ~' GRANTED !=l DEI~TIED
                            Preliminary Hearing waived.
                            Class B Misdemeanor r.:.l Defendant is advised of ma~cimum penalties
                            This case is assigned to Magistrate Judge                                                 .Counsel are directed to contact the clerk for the
                            setting of all further proceedings.
                            PO/PSA WARRANT -' Counsel are directed to contact the clerk for
                            District Judge                                                             for the sG~mg of further proc ding        ,..,
                            Preliminary Heari{~g set ~or 1 ~                               at 430 PM       D•Y}•1 1A1 OtR_ tS~~ J                            ~
                       KPIA set for: ~~\\~ L1►                             at 11:00 AM in LA; at i~-0O A➢                         8 ~'~oi'ar5a«ea ~4rta—~
                            GovemmenYs motion to dismiss case/defendant                                                  only:    GRANTED "DENIED
                            Defendants motion to dismiss for lack of probable cause: -GRANTED .~ DENIED
                            Defendant executed Waiver of Rights. i-5 Process received.
                            Court ORDERS defendant Held to Answer to                                    District of
                                Bond to transfer, if bail is posted. Defendant to report on or before
                                 Warrant of removal and final commitment to issue. Date issued:                                By CRD:
                                Warrant ofremoval and final commitment are ordered stayed until
                            Case continued to (Date)                                         (Time)                                  AM /PM
                            Type of Hearing:                                   Before Judge                                        Nutt' Magistrate Judge.
                            Proceedings will be held in the .:i Duty Courtroom                              :"; Judge's Gouriroom
                              efendant committed to the custody ofthe U.S. Marshal ~ Summons: Defendant ordered to report to USM for processing.
                        ~'Abstract of Court Proceeding(CR-53)issued. Copy forwazded to USM.
                        r'Abstract of Order to Return Defendant to Court on Next Court Day(M-20)issued. Original forwarded to USM.
                         'RELEASE ORDER NO:
                        `'; Other:              w
                                                           USPO                 `
                                                                                                                                    Deputy Clerk Initial
                                                         ~W `1                 \

                   M-5(l0/l3)                               CALENDAR/PROCEEDING SI~ET - LOCAL/OUT-OF-DISTRICT CASE                                        Page 1 of




1 of 1                                                                                                                                                                10/24/2018, 1:23 PM
